                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                        Case No. l 9cr2026-JAH

                                       Plaintiff,
                       vs.
                                                        JUDGMENT              DISMiS,~S=AL=------~
 Wendy Karen Guevara-Hidalgo (2),
                                                                                 FILED
                                     Defendant.                                   JUL 18 2019
                                                                            CLERK US CJl'.il HIC' COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                         BY                      DEPUTY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
     31:5332(a),(b); 18:2; 31:5332(6)(2)




Dated:   7/18/2019
                                                           d Lopez
                                                             tes Magistrate Judge
